 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDMid-West Sanitary Service, Inc. and TeamstersLocal Union No 525Chauffeurs, Teamsters, Warehousemen & HelpersLocal Union 525, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and GeraldA. Kessler Cases 14-CA-16802 and 14-CB-602428 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 14 May 1984 Administrative Law JudgeElbert D Gadsden issued the attached decisionThe Respondent Employer (Company) filed excep-tions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 as modified, and to adopt his recom-mended Order3 as modifiedThe facts of the case are basically undisputedThe Union informed the Company on 15 April1983 of its desire to negotiate for a new contract tosucceed the current agreement due to expire on 30June On 27 May, the Company notified the Unionby letter that it intended to subcontract all of theunit work and to terminate its current employeeson expiration of the current contract Around 1June, the Union left contract proposals with theCompany's dispatcher and the parties agreed tomeet on 17 June The meeting lasted only a fewminutes, however, when the Union discovered thatthe Company was unwilling to discuss any mattersother than severance pay and other effects of itsdecision to subcontract The Union was unwilling' The judge erroneously stated that the parties collective bargainingagreement expired on 30 April 1983 and that they had a current contractThe record discloses, however, that the parties have not entered into acontract subsquent to the expiration of the prior agreement which ceasedto have effect on 30 June 1983 Additionally the judge implied that theCompany entered into owner operator and lessee-operator contracts withunit employees before 30 June 1983 but the record shows that all suchagreements were executed after that date2 In the absence of exceptions filed by either the General Counsel orthe Respondent Union, we affirm pro forma the judge s findings and conelusions, including his finding that the Union violated Sec 8(b)(1)(A) andthat the Company did not violate Sec 8(a)(5) and (1) by failing to bargain over the decision or the effects of the decision to subcontract unitwork or by withdrawing recognition from the Union and that the Company did not violate Sec 8(a)(3) and (1) by terminating the employmentof unit employees on the expiration of the collective bargaining agreements We have modified the judge s notice to conform with his recommended Orderto discuss anything other than its proposals for anew contractAdditionally, by letter dated 17 June, the Unionwas informed by the Respondent's counsel that[E]quipment will be leased out to independentpersons on the most economically advanta-geous terms obtainable by the Company Per-sons presently in the employ of the Companywho wish to negotiate for such lease-out ar-rangements will be given a first opportunity todo so, before outside persons are considered[L]ease-out negotiations and agreements willbe conducted and, if possible, signed beginningon June 22 If there is anything you orLocal 525 wish to discuss, the Company hasauthorized me to act for it in any further dis-cussions with your UnionOn 22 June, the Company president gave severalemployees agreements to consider accepting as in-dependent contractors He discussed the contentsof these agreements with them on 25 June and toldthem he needed to know whether they wouldaccept the terms by 27 JuneAs noted above, no exceptions were filed regard-ing the judge's findings that the Company did notviolate Section 8(a)(5) and (1) or Section 8(a)(3)and (1) by failing to bargain about its decision orits impact and by terminating the unit employeesThe only substantive exceptions taken were to thejudge's findings that the Company violated Section8(a)(5) and (1) by dealing directly with employeeswhen offering them jobs as independent contrac-tors The judge found that, even though the Unionhad waived its right to bargain over the Compa-ny's decision to subcontract and the decision's ef-fects, the Union retained its majonty status and theCompany's direct offers to employees for subcon-tracting arrangements bypassed the Union in viola-tion of Section 8(a)(5) and (1) of the ActWe find merit in the Company's exception to thejudge's finding that the Company violated Section8(a)(5) and (1) of the Act by dealing directly withunit employees and bypassing the Union when of-fering the employees owner-operator or lessee-op-erator contracts In the absence of exceptions, it isnow undisputed that the Union's conduct describedabove waived its rights to bargain with respect tothe Company's decision to subcontract its oper-ations and the effects of that decision Once theUnion had waived the Company's obligation tobargain over the decision and its effects, the Com-pany had no further obligation to discuss with theUnion the terms of the nonemployee, independentcontractor agreements Furthermore, the Unionspurned each opportunity to be involved in discus-272 NLRB No 100 MID-WEST SANITARY SERVICE625sions of this nature. Therefore, the Company hadno other means of communicating with employeeswith whom they wished to subcontract than tospeak with them directly. Accordingly, we findthat the Company did not violate Section 8(a)(5)and (1) by discussing subcontracting agreements di-rectly with its employees.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Union,Chauffeurs, Teamsters, Warehousmen & HelpersLocal Union 525, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Alton, Illinois, its of-ficers, agents, and representatives, shall take theaction set forth in the Order, except the attachednotice is substituted for that of the administrativelaw judge.IT IS FURTHER ORDERED that the complaintagainst the Respondent Employer is dismissed.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail or refuse to issue a withdraw-al card to unemployed members who are otherwiseeligible and request a withdrawal card, simply be-cause they crossed a picket line at their former em-ployer's facility., WE WILL NOT restrain and coerce our membersby bringing union charges against them becausethey crossed a picket line at their former employ-er's facility, without having a withdrawal cardwhich we wrongfully refused to issue to them.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL notify members Gerald Kessler andWilliam Lauer that their request for a withdrawalcard is granted, and issue to them a withdrawalcard as requested on 30 June 1983.WE WILL rescind the notice informing GeraldKessler and William Lauer of charges broughtagainst them by us as well as any fines leviedagainst them because they crossed the picket line;refund to each of them any money paid to us as aresult of such fine; reimburse each of them for anyexpenses incurred as result of attempts to collectsuch fines, plus interest; and expunge from theirrecords any reference to such fines.CHAUFFEURS, TEAMSTERS, WARE-HOUSEMEN & HELPERS LOCAL UNIONNo. 525, AFFILIATED WITH INTERNA-TIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICADECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge. Acharge and an amended charge of unfair labor practiceswere filed in Case 14-CA-16802 on June 23 and July 22,1983, respectively, against Mid-West Sanitary Service,Inc. (the Respondent Employer). A charge of unfairlabor practices was also filed on August 8, 1983, againstChauffeurs, Teamsters, Warehousemen & Helpers LocalUnion 525, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, (Respondent Union). On behalf of the GeneralCounsel, the Regional Director for Region 14 issued acomplaint on August 31, 1983, against Respondent Em-ployer in Case 14-CA-16802, which complaint wasamended July 22, 1983. On September 2, 1983, the Re-gional Director for Region 14, issued an order consoli-dating Case 14-CB-6024 with Case 14-CA-16802 andrescheduling hearing of November 14, 1983.The consolidated complaint alleges that RespondentEmployer interfered with, coerced, and restrained its em-ployees in the exercise of their Section 7 rights, by an-nouncing during the term of the contract that it had de-cided to sell all of its equipment used by unit employees,terminate all unit employees, and subcontract all unitwork, because unit employees joined, assisted, or sup-ported the Union, or engaged in other concerted activi-ties; that Respondent Employer failed and refused to bar-gain with the Union by implementing its decision with-•tit giving sufficient notice to the Union, and withoutaffording the Union an opportunity to negotiate and bar-gain about its decision, in violation of Section 8(a)(5) ofthe Act; that Respondent further failed and refused tobargain with the Union by withdrawing recognition ofthe Union and bypassing the Union and dealing directlywith unit employees, in violation of Section 8(a)(5) of theAct; and that Respondent Employer discriminatorily ter-minated the employment of all unit employees when itimplemented its decision on June 30, 1983, in violation ofSection 8(a)(3) of the Act; and that since about July 11,1983, Respondent Union has restrained and coercedmembers of Respondent Union Employer in the exerciseof Section 7 rights, by preferring and processing intraun-ion disciplinary charges against two union members afterthey had withdrawn from the Union, in violation of Sec-tion 8(b)(1)(A) of the Act.On August 9, 1983, Respondent Employer filed ananswer denying that it engaged in any unfair labor prac-tices as set forth in the consolidated complaint. On Sep- 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDtember 2, 1983, Respondent Union filed an answer deny-ing that it engaged in any unfair labor practices as al-leged in the consolidated complaint, as amended.A hearing in the above matter was held before me inSt. Louis, Missouri, on November 14 and 15, 1983. Briefshave been received from counsel for the General Coun-sel, counsel for Respondent Union, and counsel for Re-spondent Employer, respectively, which have been care-fully considered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material, Respondent Employer has main-tained an office and place of business in Wood River, Il-linois, and another place in the State of Missouri. At itsWood River facility, the Respondent is engaged in therubbish or trash removal services for residences and busi-ness enterprises.During the year ending December 31, 1982, a repre-sentative period during all times material, Respondent, inthe course and conduct of its business operations, per-formed services in the State of Illinois valued in excessof $50,000, of which services were furnished to enter-prises, each of which in the same period purchasedgoods, wares, and merchandise which were shipped di-rectly to them in the State of Illinois from suppliers inStates other than State of Illinois.The complaint alleges, Respondent Employer admits,and I find that Respondent Employer is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Chaufffeurs, Teamsters, Warehousemen & HelpersLocal Union 525, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (the Union) is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent Employer is engaged in the industrial,commercial, and residential hauling of trash at its WoodRiver, Illinois facility.Prior to April 30, 1983, Respondent Employer em-ployed the following classification of employees whichconstituted a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All utility men (swingmen), commercial drivers, res-idential drivers, and maintenance men, EXCLUD-ING office clerical employees, professional employ-ees, guards and supervisors as defined in the Act,and all other employees.For a number of years, Respondent Union has beendesignated the exclusive collective bargaining representa-tive of the above-described unit employees and has beenrecognized as such representative by Respondent Em-ployer. Respondent Employer and Respondent Unionhave been parties to four collective-bargaining agree-ments, the most recent of which expired on April 30,1983.'B Events Which Occurred Between RespondentEmployer and Respondent Union Prior to theExpiration of the Collective-Bargaining AgreementThe record shows that the last collective-bargainingagreement between Respondent Employer and Respond-ent Union expired April 30, 1983 In a letter dated April15, 1983, Respondent Union advised Respondent Em-ployer of its desire to open the current collective-bar-gaining agreement for negotiations, and requested tomeet with Respondent Employer for the purpose of ne-gotiating a new agreement. In a letter dated May 27,1983, Respondent Employer advised Respondent Unionthat it had decided to discontinue its hauling and trans-port work effective on the termination of the currentcollective-bargaining agreement April 30, 1983, at whichtime it will sell or lease all of its equipment for haulingand discontinue the employment of all utility, mainte-nance, and driver employees. It offered to meet with Re-spondent Union to discuss the effects of its decision onthe unit employees.Respondent's business representative MarshallMcDuffy admitted receipt of Respondent Employer'sMay 27 letter (G C. Exh. 5) and its June 17 letter (refer-ring to the same notice) but stated Respondent Union didnot talk to the Company about the contents of eitherletter.On June 1 Christopher Zahn and Dave McFarland,business agents for Respondent Union, delivered a lettercontaining contract proposals (G.C. Exh. 4) to JackMcLain, dispatcher for Respondent Employer.About June 3 Gene Evans, president of RespondentEmployer, informed employees there would be a changein its operations; that Respondent Employer had sent aletter to Respondent Union explaining the change; andthat employees should contact the Union to learn aboutthe change.Sometime after June 3, Union's business agent Zahncalled Respondent Employer and requested it to meetwith Respondent Union to discuss proposals for a newagreement. On June 17, Employer's president Evans andEmployer's attorney Tockman met with Union Repre-sentatives Marshall McDuffy and Chris Zahn at theunion hall. McDuffy asked the Company was it ready tocommence negotiating contract proposals and Evans saidthe Company was not present to talk about a proposal,that they were to talk about severance pay, the effects ofEmployer's decision on unit employees, and that was all.McDuffy said, "Well if we are not here to talk aboutcontract proposals, then we're really Just wasting ourtime" Tockman agreed, and the meeting ended.' All dates herein refer to the year 1983 unless otherwise specified MID-WEST SANITARY SERVICE627In a letter dated June 17 (G C Exh 6), Tockmanstated that the Company had assumed today's (June 17)meeting was scheduled in response to Employer's May27 letter (G C Exh 5), notifying the Union of its deci-sion for a change in its trucking operation, and that Em-ployer met with the Union for the sole purpose of dis-cussing the effects of its decision McDuffy acknowl-edged that the Union received Respondent Employer'sletter (G C Exh 5) about June 3 He further acknowl-edged that he read the letter, understood its contents,and had no questions about it Respondent Union did notrespond to Employer's letter of June 17 (G C Exh 6)McDuffy acknowledged that the Union made a decisionnot to talk with Respondent Employer about the con-tents of its May 27 letter (G C Exh 5)On June 22, Respondent Employer (President Evans)distributed to several of its employees the four docu-ments accurately described by counsel for the GeneralCounsel as follows"Agreement," "Lease-Purchase Agreement," "Con-venant Not To Compete," and a "Load Rate TripSheet" [G C Exhs 8a-8d ] In essence the agree-ment provides, inter aim, that Respondent-Employ-, er as contractor, contracts with the employees asowner-operators, that Employer is to provide andmaintain trucks owned or leased by the operators,and that the owner-operators are to perform serv-ices for Employer Monday through Saturday Theyare to be dispatched by Employer and are to makea sales effort ,Employer agrees to supervise workperformed in service areas and to provide a licensedspecial waste hourly permit number and placardRespondent Employer agreed to supply trucks in ac-cordance with the lease-purchase agreement Operatorswere to agree not to compete against Employer in ac-cordance with the convenant not to compete, and opera-tors were to be paid in accordance with the load-ratetrip sheet President Evans asked the employees to exam-ine the documents and told them he would meet withthem June 25 to discuss themKenneth Cherry undisputedly testified that on June 25,Respondent Employer (President Evans) met with unitemployees (Randolph Cherry, Larry Cunningham, andEd Robinson) to discuss the owner-operator agreementhe had given them to consider During the meetingCherry said Evans told the employees there was goingto be a change, that he "was going to do away with theUnion because with the overtime and all he couldn't affordit, that this would be a better arrangement for himself andus both He said it would be better for him and we couldmake more money with this arrangement "Fellow employ-ee and union steward Edward Robinson's undisputed tes-timony corroborates, in part, Kenneth Cherry's testimo-ny in this regard, in that Robinson said that on June 22Evans told them he "wasn't going to sign another con-tract with the Union" Robinson further testified, with-out dispute, that on June 25, the day Evans met with thedrivers to discuss the owner-operator agreement, Evanstold them he "would stand behind them on major ex-penses, such as an engine would blow or something likethat, or that he didn't think he'd have any trouble withthe Union," but they could be members of a union ifthey so desired Evans also offered to give the employees$1000 if they tried working as owner-operators for 90days, and if they decided against the arrangement, theCompany would return the $600 deposited to them Fi-nally, Evans told the employees he had to have their de-cision by June 27 2Respondent Employer (Evans) met with the employ-ees again on June 27 at which time it informed them thatthe $1000 offer for a 90-day trial as owner-operators waswithdrawn because it may sound like a bribe He askedthem if they had made a decision and some employeesinformed him they had no choice, while others said theywere not interestedDuring a discussion about a grievance in an unrelatedmatter about June 28, Union Representative McDuffyasked President Evans why not stop playing around andnegotiate a new agreement Evans said that might not bea bad idea, he would like that, but he would have to talkto his attorney first Later that afternoon, Evans calledMcDuffy and said his attorney advised him not to meetfor contract negotiations Consequently, no further meet-ings were held between Respondent Union and Respond-ent EmployerOn June 30, Respondent Employer (President Evans)terminated the employment of all the union member em-ployees However, Respondent Employer continued itstrash-hauling operation, using the same equipment, serv-icing the same customers, using essentially the same roadroutes for pickups, using persons, some of whom (GeraldKessler and William Lauer) were formerly in its employ,as owner-operators pursuant to the aforedescribed agree-ment (G C Exhs 16a through 16d), and performing thesame duties previously performed by unit employees ofRespondent Employer Kessler and Lauer were membersof Respondent Union prior to June 30 Nevertheless,sometime prior to June 30, the union membership votedto strike Respondent Employer commencing July 1Article XXVIII, page 16 of the collective-bargainingagreement between the parties provides in relevant partas follows[T]he Company reserves and retains exclusively all ofits normal and inherent rights with respect to themanagement of the business, whether exercised ornot, including but not limited to its rights to deter-mine, and from time-to-time re-determined thenumber, location and types of its plants and oper-ations, and the methods, proceses and materials tobe employed, to discontinue conduct of its business oroperations in whole or in part, to select and direct theworking forces in accordance with the requirementsdetermined by management, to create, modify ordiscontinue job classifications [Emphasisadded ]2 I credit Cherry's undisputed and partially corroborated testimonynot only because It is undisputed, but also because I was persuaded bythe demeanor of Cherry and Robinson that they were testifying truthfully 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDA careful examination of the current collective-bar-gaining agreement between the parties does not reveal awork-preservation clause or any provision which prohib-its Respondent Employer from subcontracting unit workEmployees Efforts to Obtain a Withdrawal CardSince Kessler and Lauer had decided to sign agree-ments with Respondent Employer, as owner-operators,or leasee-operators, and not to participate in the strikeagainst Respondent Employer, they decided to rescindtheir membership with Respondent Union Thus, on June30, Kessler and Lauer visited the Union's office and re-quested a withdrawal card, which they believed was therequisite procedure for discontinuing membership in theUnion, since they had obtained a withdrawal card in thepast on several occasions when unemployed or whenthey worked in other trades Kessler told the clerk hewas going to work on his own and become self-em-ployed in Missouri On no past occasion were they everinstructed by the Union that they had to submit a letterof resignation The union clerk asked them where didthey work and they told her Mid-West Sanitary ServiceShe told them McDuffy was not there and she could notgive them a withdrawal card, but she would give them areceipt for the card if they would pay 50 cents for thecard and pay up their death benefits, which had to bepaid up before a withdrawal card could be issuedKessler and Lauer paid up their death benefits for $5each, and they paid 50 cents each for the withdrawalcard, for which each was given a receipt for $5 50, with-out the cardKessler and Lauer undisputedly and credibly testifiedthat they had originally planned to obtain employment inanother Missouri garage facility owned by RespondentEmployer, but they subsequently decided to sign anagreement and become owner-operators and performservices for Respondent Employer Having so decided,Kessler worked several days after June 30 showingowner-operators the driving routes to Company custom-ers Thereafter, he commenced repairing containers forRespondent Employer Since June 30, Lauer has beendriving a truck for Respondent EmployerOn July 11, Kessler received a notice (G C Exh 10)from Respondent Union advising that his withdrawalcard was denied, and if he had any questions to contactChris Zahn Kessler testified that he called Chris Zahnand asked him why was he denied a withdrawal cardZahn said he (Kessler) was a "son-of-a-bitching scab"Kessler said he asked Zahn to repeat what he had saidbut Zahn refused to repeat it, and he (Kessler) ended theconversation by hanging up the telephoneOn July 19, Kessler received a letter from RespondentUnion dated July 18 (G C Exh 11a) in which he wasadvised that charges were brought against him by mem-bers of Respondent Union, pursuant to article XIX of theInternational constitution and that a hearing was sched-uled for August 17 Accompanying the letter werecopies of the Local bylaws and International constitution(G C Exhs 13a and 13b) Lauer also received a similarletter advising that charges were brought against him bythe union membership, with accompanying copies of thebylaws and constitution, but he testified he misplaced thedocuments and could not produce them at the hearingBoth Kessler and Lauer testified they did not know ofanother procedure to discontinue membership in theUnion and neither appeared at the hearing on unioncharges Respondent Union returned the 50 cents which •Kessler and Lauer had paid for a withdrawal card Sub-sequently, both Kessler and Lauer resubmitted the 50cents to Respondent Union but only Kessler's 50-cent feewas returned Kessler testified that the return of his 50-cent withdrawal card fee led him to believe that hiswithdrawal from the Union was not effectuated, so hesent a letter of resignation (R U Exh 1) to the Unionon August 30 As of the date of the trial, Kessler had notreceived a response to his letter of resignationAnalysis and ConclusionsThe first issue presented for determination is whetherthe Respondent Employer was under a legal duty to bar-gain with the Union about Respondent Employer's deci-sion to sell all equipment used by unit employees, termi-nate unit employees, and subcontract with owner-opera-tors to perform the work performed by unit employeesIn addressing this issue it is first noted that an exami-nation of the last and relevant collective-bargainingagreement between the parties reveals that it contains amanagement-rights clause which, among other things, re-serves unto the employer the right to discontinued con-duct of its business operations in whole or in part, toselect and direct the working forces in accordance withthe requirements determined by management, and tocreate, modify, or discontinue job classificationsIn contending that Respondent Employer is under aduty to bargain with the Union about its decision to sub-contract unit work and terminate unit employees, coun-sel for the General Counsel cites Ozark Trailers, 161NLRB 561, 566 (1966), and Hardware Co, 265 NLRB955 (1978), wherein the Board held that where a man-agement decision affects a change or the elimination ofbargaining unit work, the employer must bargain withthe union because such a change is cognizable under theparties bargaining relations Such a decision, the GeneralCounsel argues, is analogous to relocating bargainingunit work Weltronic Seal Co, 173 NLRB 235 (1968),enfd 419 F 2d 1120 (6th Cir 1969) The obligation tobargain about such a decision evolves from the SupremeCourt's decision in Wiley v Livingstone, 276 U S 543,549 There, the Court said(The objectives of national labor policy, reflected inestablished principles of federal law, require that therightful prerogative of owners independently to ar-range their business and even eliminate them as em-ployers to be balanced by some protection to theemployees from a sudden change in the employ-ment relationshipRespondent Employer argues that its decision to sub-contract unit work, sell or lease its equipment, and termi-nate unit employees is not a mandatory subject of bar-gaining and, therefore, is not controlled by Section 8(d)of the Act MID-WEST SANITARY SERVICE629Section 8(d) of the Act provides, in part, that an em-ployer is required to bargain in good faith with respectto "wages, hours, and other terms and conditions of em-ployment"In support of its position, Respondent Employer citesthe legislative history of the Act (H R 245, 80th Cong ,1st Sess 20 (1947)), where the House statedJust as the employer has no right to bargainabout who the union's officers and representativeswill be, what dues and assessments it shall impose,how it shall spend its money or otherwise conductits internal affairs so long as they do not affect theemployer's operations, so the union has no right tobargain with the employer about who his agentswill be, what prices he will charge, what his profitsshall be, or how he shall manage his business, solong as he does not violate the union's contractwith him or ignore his obligation under the LaborActAlthough conceding job security is a "condition ofemployment," and therefore, a mandatory subject of bar-gaining, Respondent Employer nevertheless argues thatnot every management decision which affects job securi-ty is a mandatory subject for bargaining FibreboardPaper Products Corp v NLRB, 379 U S 203 (1964), Sea-farers Local 77 v NLRB, 603 F 2d 862 (D C Cir 1978),Kingwood Mining Co, 210 NLRB 844 (1974), Stanley OilCo, 213 NLRB 219 (1974), General Motors Corp, 191NLRB 951 (1971), and Summit Tooling Co, 195 NLRB479 (1972)Respondent Employer also cites First National Mainte-nance Corp v NLRB, 452 US 666 (1981), where the Su-preme Court held that an employer is not obligated tobargain over its economically motivated decision to closea part of its operation, even though such decision mayhave a substantial impact upon continued availability ofemployment, and that the Board followed the same prin-ciple in Chippewa Motor Freight, 261 NLRB 455 (1982),and US Contractors, 257 NLRB 1180 (1981) However,it is particularly noted that the Surpreme Court expresslyconfined its decision to limited circumstances analogousto those in First National Maintenance Corp, supraThere, the employer was providing housekeeping, clean-ing, maintenance and related services to commercial cus-tomers at different locations When the weekly fee forservices at one customer location was substantially re-duced by the customer, rendering performance of theservice nonprofitable for the employer, the employer, onnotice to the customer, terminated the service and theemployment of employees assigned to the customer loca-tion The Court held that the employer was not legallybound to bargain with the employees about its decisionto discontinue service to the customer Although the em-ployer's decision had direct impact upon employment,having inexorably eliminated some 35 jobs, the Courtsaid, citing its decision in Fibreboard Paper ProductsCorp, supra, the employer's decision was, nevertheless, adecision involving a "change in the scope and directionof the enterprise," akin to a decision whether to be inbusiness at all The Court further noted that the disputebetween the employer and the customer was about a feefor services to be paid by the customer over which theunion had no control or authority It is therefore clearthat the facts in the instant case are distinguishable fromthe circumstances to which the Court limited its decisionin First National Maintenance, which is not controllinghereThe parties in the instant proceedings submitted theirpostheanng briefs to me in this matter on January 16,1984 On January 23, 1984, the Board issued a Supple-mental Decision and Order in Milwaukee Spring Co, 268NLRB 601 (1984), herein referred to as Milwaukee SpringII In analyzing the facts in the latter case with the factsbefore me, it is noted that the employer in MilwaukeeSpring, transferred its assembly operations from its union-ized plant in Milwaukee, to its nonunionized McHenryplant, McHenry, Illinois Respondent Employer in the in-stant proceeding did not transfer its trucking operationfrom employees in one of its facilities, to its employees inanother one of its facilities, but divested its ownership oftrucks by selling and leasing them, terminating its unitemployees, and subcontracting the work with owner-op-erators The employer in Milwaukee Spring, offered tobargain and, in fact, satisfied its bargaining obligationwith the Union on its decision to transfer its assemblyoperations The union, nevertheless, refused to bargainfurther with the employer on the subjectIn the instant case, Respondent Employer did not offeror request bargaining on its economically motivated de-cision to change its trucking operation Nor did theUnion, subsequent to its receipt of Respondent Employ-er's May 27 letter about June 3, request bargaining onthe announced change The Union simply insisted oncommencing negotiations for a new collective-bargainingagreement and the Respondent Employer repeatedly re-quested the Union to bargain on the effects of its deci-sion The Union repeatedly refused to bargain on the ef-fects of the decision and Respondent Employer refusedto discuss negotiations for renewal of the agreement It isclear that, unlike the employer in Milwaukee Spring, Re-spondent Employer did not transfer work from employ-ees in one of its facilities to employees in another one ofits facilities Instead, Respondent Employer in the instantcase, simply sold or leased, with the option to purchase,all of its trucking equipment to individual truckdnvers(some of whom were unit employees), under a contractto continue collecting its trash and delivering it for dis-posal Respondent Employer did not sell or close a partof its business It merely changed its trucking arrange-ment by selling its equipment and recouping some of itsinitial investmentsIn any event, as the Board pointed out in MilwaukeeSpring II, the Board found a violation in Ozark Trailers,supra, because the employer there failed to bargain overits decision to close a part of its operation during theterm of the collective-bargaining agreement, transferredequipment to another of its plants, and subcontractedwork previously performed at its Ozark plant In holdingthat such conduct violated Section 8(a)(5) and (1) of theAct, the Board said 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the first place, however, as we have pointed outtime-and-time again, an employer's obligation tobargain does not include the obligation to agree, butsolely to engage in a full and frank discussion withthe collective-bargaining representative in which abona fide effort will be made to explore possible al-ternatives, if any, that may achieve a mutually satis-factory accomodation of the interest of both em-ployer and the employees If such efforts fail, theemployer is wholly free to make and effectuate hisdecision [161 NLRB at 568 ]Thus, since it is clear that the collective-bargainingagreement between Respondent Employer and Respond-ent Union here, does not contain any "terms and condi-tions" with reference to the preservation or modificationof Respondent Employer's trucking operation, Respond-ent Employer was legally obligated to bargain with Re-spondent Union about its decision to eliminate its truck-ing operation and subcontract unit work to owner-opera-tors Ozark Trailers, supra, and Milwaukee Spring II,supra Respondent Employer was only required to bar-gain in good faith to impasse with Respondent Union,before it could implement its decision to subcontractOak Cliff-Goldman Baking Co, 207 NLRB 1063 (1973),enfd 505 F 2d 1302 (5th Cir 1974), cert denied 423 U S826 (1975)However, on April 6, 1984, the Board issued its deci-sion in Otis Elevator Co, 269 NLRB 891 (1984) There,Otis Elevator Company closed its Parsippany facility,transferred its research and development operations inParsippany and Mahwah, New Jersey, to East Hartford,and relocated approximately 30 Parisippany employeesOtis then constructed a $3 million research center withwhich research and development operations were con-solidated to reduce overlapping and duplication, as wellas substantial labor costs In concluding that Otis' deci-sion to transfer and consolidate certain bargaining unitwork that was not a mandatory subject of bargaining,the Board relied on the Supreme Court's decision in FirstNational Maintenance Corp, where the Court held theemployer's change was a "fundamental change in thenature and direction of the business" and therefore, not amandatory subject of bargainingThe Board further held that "the critical factor to adetermination whether the decision is subject to manda-tory bargaining is the essence of the decision itself, 1 ewhether it turns upon a change in the nature or directionof the business, or turns upon labor costs, not its effecton employees nor a union's ability to offer alternatives"As the Court said in First National Maintenance, supra,the need for predictability, flexibility, speed, secrecy, andthe need to operate profitably, are factors which areexempt from mandatory bargaining under Section 8(d) ofthe Act, all of which affect the nature, scope or directionof the business Such decisions, the Board said, "include,inter aha, decisions to sell a business or a part thereof todispose of its assets, to restructure or to consolidate oper-ations, to subcontract, to invest in labor-saving machinery, tochange the methods of finance or of sales, advertising, prod-uct design, and all other decisions akin to the foregoing"Otis Elevator Co , supra, fn 5 at 893In view of the foregoing decision, Respondent Em-ployer Mid-West Sanitary Service's decision to subcon-tract its trucking operation constituted a basic change inthe nature, scope, and direction of its business, and is notcontrolled by Section 8(d) of the Act Consequently, Ifind that Respondent Employer herein was not under aduty to bargain with the Union about its decision to sub-contract its trucking operation Otis Elevator Co, supraAssuming, arguendo, however, that Respondent Em-ployer is deemed under a duty to bargain on its decision,it also argues that the Union waived its right to bargainover Employer's decision to subcontract unit work toowner-operators when it agreed to the managementrights clause in article XXVIII of the collective-bargain-ing agreement There, the Union agreed that the Compa-ny reserves, among other things, the rightto discontinue conduct of its business or oper-ations in whole or in part, to select and direct theworking forces in accordance with the requirementsdetermined by management, to create, modify ordiscontinue job classifications [Emphasisadded ]The Board has repeatedly held that a waiver by theUnion of a right to be consulted on any change in "termsand conditions of employment," must be clear and unmis-takable See Pepsi Cola Co, 241 NLRB 869, 870 (1979),enfd 646 F 2d 1173 (1981) In holding that provisionsand a collective-bargaining agreement between the em-ployer and the union did not constitute a waiver by theunion, the Board saidThe law is settled that the right to be consultedconcerning unilateral changes in terms of employ-ment is a right given by statute and not one ob-tained by contract and that, in order to establish awaiver of a statutory right, there must be a showingof a clear relinquishment of the right Whether therehas been a clear relinquishment of the right is to bedecided on the facts and circumstances surroundingthe making of the contract Having considered allthe circumstances herein, we conclude that therehas been no showing that the Union relinquished itsstatutory right to bargain over the yearend bonusOn the basis of the foregoing, we find that theUnion has not clearly and unmistakably waived itsright to be consulted with regard to any change inthis condition of employment Inasmuch as a waiveris not lightly inferred, we conclude that, in the cir-cumstances herein, there was no waiver by theUnion, and Respondent should have bargained withthe Union prior to discontinuing its predecessor'sestablished practice of paying the yearend bonus toits route salesmen [Emphasis added ]In Pepsi Cola Co, supra, the collective-bargainingagreement between a predecessor employer and theunion contained the following provision MID-WEST SANITARY SERVICE631Art XXXI MiscellaneousSection 2 The Employer and the Union agree thatall matters desired by either party have been pre-sented, discussed, and incorporated herein or reject-ed Accordingly, it is agreed that for the life of thisAgreement each party voluntarily and unqualifiedlywaives the right and each agrees that the other shallnot be obligated to bargain collectively with respectto any subject or matter, whether or not referred toin this AgreementIn holding that the above language did not constitute awaiver by the Union of a "bonus practice" of the succes-sor employer's predecessor, the Board saidFor it to be concluded that a union has contractual-ly waived a right to bargain about a particular bar-gamable matter which the statute (Section 8(d)) in-dependenly provides that the union, the evidencemust convincingly show the surrender of the statu-tory right The test of relinquishment has been var-iously stated over the years as one which shouldappear in "clear and unmistakable language" TheTimken Roller Bearing Co v NLRB, 325 F 2d 746,751 (6th Or 1963), cert denied 376 U S 971(1964), NLRB v Perkins Machine Company, 326F 2d 488 (1st Or 1964), NLRB v The Item Compa-ny, 220 F 2d 956, 958-959 (5th Cir 1955)Since the language in article XXVIII of the collective-bargaining agreement before me does not in any wayprovide that Respondent Employer also reserved theright to eliminate driver, maintenance, and utility (unit)employees, and subcontract their work to owner-opera-tors, the management-rights clause does not demonstratein "clear and unmistakable" language, a relinquishmentby unit employees, to bargain about the unilateral elimi-nation of their work under a subcontract arrangementNor does the record show that the bargaining history be-tween the parties manifested a "clear and umistakable"intent by the employees to waive their right to bargainon such a decision by Respondent Employer Conse-quently, contrary to Respondent Employer's contention,I do not find in the agreement that the employees'(Union) waived their right to bargain about RespondentEmployer's decision to subcontract their work to owner-operators Pepsi Cola Co, 241 NLRB 869, 877 (1978),Timkin Roller Bearing Co v NLRB, supraRepondent Employer argues that Respondent Unionwaived its right to bargain over the decision to subcon-tract the driver operation by failing to request bargain-ing, from the time it was notified of the decision aboutJune 3, through June 30, when the contract expiredCounsel for the General Counsel argues that, since theCompany promised to meet with the Union on June 17to discuss proposals for a new agreement, as the partiesin fact did, the Union was thereby led to believe theCompany was at least considering negotiating a newagreement, until the Company again made it unequivo-cally clear in the June 17 meeting, that it was going toimplement its decision on June 30In determining whether the Company's notice of itsdecision to the Union was timely, and whether the Unionwaived its right to bargain on the Company's unilateraldecision by failing to demand bargaining on the decision,a review of the contract of both the Company and theUnion is necessaryIt is well established on the record that on April 15the Union requested the Company to bargain for a newcollective-bargaining agreement to replace the agreementto expire June 30 Respondent Employer did not respondto the Union's request but, nearly 6 weeks later (May27), mailed a letter advising the Union of its decision todiscontinue its trucking operation and to subcontract unitwork It is reasonable to conclude that the Union re-ceived the Company's May 27 letter about June 3, asunion representatives testified The evidence of recordshows that after June 3, the Union requested the Compa-ny to meet for the purpose of negotiating a new agree-ment and the Company agreed, and did, in fact, meetwith the Union on June 17, but refused to discuss con-tract proposals It insisted on discussing only the effectsof its decision on unit employees The Union insisted ondiscussing only proposals for a new agreement and it notonly refused to discuss the effects of Respondent Em-ployer's decision, but at no time did it protest or demandbargaining on that decisionAlthough the Union received the Company's May 27letter about June 3, advising of its decision to subcon-tract its driving operation, the Union, nevertheless, failedto test the willingness of Respondent Employer to bar-gain on its decision at any time between June 3 and 30Thus, it is clear that the Union had nearly 4 weekswithin which to protest and demand bargaining on theCompany's unilateral decision to subcontract its driveroperation, and it elected not to do so upon advice ofunion officials Hence, I cannot find that RespondentEmployer failed to give the Union sufficient notice andopportunity to bargain over its decision The Company'sMay 27 letter, as well as its June 17 letter to the Union,explicitly stated the Company's decision and the date(June 30) the Company intended to implement its deci-sionConsequently, since the Union knew on June 3 aboutRespondent Employer's decision to subcontract its driverot,eration, I find the Union's failure to protest anddemand bargaining over the decision before June 30,constituted a waiver by the Union of the right to bargainover Respondent Employer's decision City Hospital ofEast Liverpool, Ohio, 234 NLRB 58 (1978), ClarkwoodCorp, 233 NLRB 1172 (1977), and Cherokee Culvert Co,266 NLRB 290 (1983) Additionally, since the Union alsoknew since June 3 about Respondent Employer's offer tobargain about the effects of its decision and neglected torespond to the Company's offer from June 3 to June 17,when it refused and continued thereafter to refuse to bar-gain about the effects of the Company's decision, I findthat the Union also waived its right to bargain about theeffects of the Respondent Employer's decision SalemCollege, 261 NLRB 327 (1982) The Union havingwaived its right to bargain over Respondent Employer'sunilateral decision, as well as the effects of that decision 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDon unit employees, I find that Respondent Employer sat-isfied its obligation to bargain with the Union over theeffects of its decision I further find that the Unionhaving failed and refused to protest and demand bargain-ing on the decision itself, Respondent Employer did notviolate Section 8(a)(1) and (5) of the Act, in either re-spectSince Respondent Employer was not prohibited bycontract from unilaterally deciding to alter its driver op-eration by subcontracting it to owner-operators and,therefore, refused to bargain to negotiate a new agree-ment, I do not find that Respondent Employer's refusalconstituted a withdrawal of recognition of the UnionThe decision to subcontract having been affirmativelymade, bargaining by Respondent Employer would havebeen an exercise in futility Moreover, by failing to pro-test and demand bargaining on the decision, the Unionthereby waived its right to bargain on the decision and itunqualifiedly refused to bargain about the effects of thedecision Although there was some union testimonyabout Respondent Employer talking about the high costof the Union with overtime, and its subcontracting tovoid higher cost, I find these vague and questionablestatements insufficient to conclude that Respondent Em-ployer was subcontracting to get rid of the UnionRather, I was persuaded by Respondent Employer's tes-timony and subsequent action that its decision to subcon-tract was economically motivatedRespondent Bypassed the Union and BargainedDirectly with EmployeesEven though the Union has been found to havewaived its right to bargain over Respondent Employer'sdecision and the effects of its decision to subcontract itsdriver operation, at no time did the Union withdraw orabandon its representative status with the Company Norhas Respondent Employer established that the Union hadlost majority status, or that it had a reasonable basis forbelieving that the Union lost majority status before theCompany implemented its decision on June 30 Giventhese circumstances however, the evidence is uncontro-verted that on June 25 Respondent Employer gave em-ployees owner-operator contracts and covenants not tocompete, and it solicited the weekend consideration ofthe employees to contract with Mid-West, if only on a90-day trial period, during which time Mid-West wouldgive them $1000 When the Company met with the em-ployees on June 27, it rescinded its offer of $1000 for atrial period because it stated the offer might appear as abribe The evidence estabished that at least two employ-ees signed contracts as owner-operators with RespondentEmployerSince Respondent Employer made these offers directlyto the employees, it bypassed the Union and dealt direct-ly with the employees, in violation of Section 8(a)(1) and(5) of the Act Ward Baking Co, 241 NLRB 1191, 1197(1979)Efforts of Employees to Obtain Withdrawal CardsRespondent Union denies that it violated Section8(b)(1)(A) of the Act by denying members Kessler andLauer their right to discontinue their membership in theUnion, and bring union charges against them With re-spect to the official procedure for discontinuing member-ship in the Union, article II, section 2 of the Union'sInternational constitution, in essence, provides in part asfollowsResignations submitted in writing to the secretary-treasurer shall become effective 30 days after the re-ceipt thereof, providing all dues, assessements, finesand other financial obligations have been paidArticle XVIII, section 6 of the Union's Internationalconstitution (G C Exh 13-b) contains, in pertinent part,the function and effect of obtaining a withdrawal card,as follows(a)This is to certify that the bearer hereof haspaid all dues and demands and has withdrawn ingood standing from membership in Local Union No(b)This card entitles him to readmission to theLocal Union from which this card was issued at anytime, subject, however, to the provisions of subsec-tion (e) of this Section, and provided the bearer hasobtained employment at the craft(c)Any member of a Local Union refusing full-timeemployment when offered or leaving employmentwithin the jurisdiction or going to work at anothercraft or occupation outside its jurisdiction on otherthan a temporary or part-time basis shall be givenan honorable withdrawal card and cannot remain amember(d)Any ex-member out on a withdrawal card, and de-siring to return to membership, must first deposit hiswithdrawal card with the Local Union by which itwas issued, and upon the withdrawal card being ac-cepted, the member shall be subject to the rules andlaws of the Local Union(e)The Local Union must not accept a withdrawalcard if the ex-member has committed any offensewhile out on withdrawal card which would be injuriousto union principles[Emphasis added ]The above provisions are also printed on the Union'swithdrawal cardIt is well established by the evidence of record thatneither Kessler nor Lauer knew about the above consti-tutional (art II, sec 2) procedure for resignation Bothof them testified without dispute that they had neverseen or had a copy of the constitution and they were notfamiliar with the above-described provision BothKessler and Lauer had obtained a withdrawal card onseveral occasions in the past, and they understood thewithdrawal card as being the proper procedure for dis-continuing membership in the Union Nevertheless, bothKessler and Lauer visited the Union's office after theywere terminated by Respondent Employer on June 30They informed the clerk behind the desk that theywanted a withdrawal card Since Kesler and Lauer wereboth unemployed at the time, they were, according to MID-WEST SANITARY SERVICE633the above-cited union constitutional provisions, entitledto a withdrawal card When they advised the clerkwhere they last worked, she told them she could notgive them a withdrawal card because McDuffy was notthere but, if they paid up their death benefit for $5 andpaid 50 cents for a withdrawal card, she would givethem a receipt Kessler and Lauer paid $5 50 each andreceived a receipt in return Both believed they were ter-minating their membership with the Union because theyhad utilized this procedure when they were unemployedor when they worked in other crafts, and neither knewor was conscious of any other required procedure to ter-minate their membership Nor were they advised by theUnion of any alternative procedure to terminate member-ship The union steward testified he believed obtaining awithdrawal card was sufficient to effectuate resignation,and he was unaware of any other required procedureThe evidence is clear that Respondent Union knewthat Kessler's and Lauer's requests for a withdrawal cardrepresented an effort on their part to terminate theirmembership in the Union This conclusion is inevitable,not only from the fact that Kessler and Lauer informedthe Union they were unemployed and requested a with-drawal card, but also from letters from the Union deny-ing them a withdrawal card, as well as Union Represent-ative Zahn's response to Kessler's telephonic inquiry asto why his withdrawal card was denied At that timeRepresentative Zahn called Kessler a "son-of-a-bitchingscab," simply because Kessler asked him why was he(Kessler) denied a withdrawal card Although Kesslerwas angered by Zahn's unprovoked response and hungup the telephone, Respondent Union never did explain tohim why his withdrawal card was denied Instead, Re-spondent Union return the 50-cent withdrawal card feesto Kessler and Lauer Both Kessler and Lauer returnedthe 50-cent withdrawal card fees to Respondent Union,but the Union again returned the 50-cent withdrawalcard fee to Kessler on June 11 and, on June 18, sent aletter to Kessler and Lauer advising them the chargeswere brought against them by fellow members for cross-ing the picket line at Respondent Employer's facility,and notifying them that a hearing was scheduled for July17 Accompanying each letter were copies of the Union'sconstitution and bylaws, without specific citations to anyparticular sections of the documentsAs counsel for the General Counsel argues, the twoprocedures outlined in the Union's constitution for resig-nation and withdrawal appear to overlap or suggest al-ternative procedures for discontinuing membership in theUnion That is, while article II of the constitution pro-vides that resignations must be in writing to the secre-tary-treasurer of the local, and shall become effective 30days therefafter, article XVIII, section 5 provides thatwithdrawal cards shall be issued upon (1) request of anunemployed member, (2) 6 months after unemployment,if no request is made, (3) where a member retires fromthe craft Under either procedure, however, the membermust payup all outstanding financial obligations It is par-ticularly noted that the withdrawal card may be givenretroactive effect for as much as 90 days, and the holderthereof may not vote, hold office or participate in meet-ings beyond what the Local permits, while in withdraw-al status Article XVIII, section 5, which is printed onthe withdrawal card clearly states that the bearer of acard "has withdrawn in good standing from membership inLocal Union No " It contains addition languagesuch as the card bearer is entitiled to "readmission to thelocal ", that "Any ex-member out on a withdrawalcard, and desiring to return to membership, must first de-posit his card with the Local union by which it wasissued " and "upon the withdrawal card being accepted,the member shall be subject to the rules and laws of thelocal unionHence, it is clear that regardless of the intent of theUnion, the language in both articles, as well as that print-ed on the withdrawal card, is explicit, and conveys byany literal reading, a connotation that either proceduremay be pursued by a member to discontinue membershipin the Union At least it is reasonable for members suchas Kessler and Lauer, who were not aware and had notbeen informed of any specific procedure for resignation,to pursue the withdrawal procedure as a means of sever-ing their membership in the Union This is particularlytrue since the Board has held in Electrical Workers Local1260 (KITV), 239 NLRB 923, 927 (1978), that employeesunilaterally placed on withdrawal status by the Unionwere considered to have constructively resigned fromthe UnionThe Supreme Court held in NLRB v Allis-ChalmersMfg Co, 388 U S 175 (1967)A union may, without violating the Act, imposefines on persons who, while retaining full member-ship rights in the Union, cross an unauthorizedpicket line and return to work during a strike incontravention of a union rule proscribing such con-duct The right to impose such fines, the Su-preme Court said, was "incidental to the contractualrelationship between the union and its members"However, in NLRB v Textile Workers Local 1029, 409U S 1213 (1972), the Supreme Court held that "Once themember lawfully resigns, the union's control over theformer member ceases and any attempt to impose andcollect a fine from that former member for engaging inconduct prohibited by a union rule violates Section8(b)(1)(A) of the Act Accordingly, here, withdrawalstatus under the Union's constitution prohibited with-drawal card bearers from voting, holding office in theUnion and permitted them to participate in union meet-ings only if permitted by the local executive board SinceKessler and Lauer were both unemployed on June 30when they requested a withdrawal card, and since bothof them paid up all financial obligations to the Union atthat time, they had satisified union requirements for issu-ance of a withdrawal card This is especially so, sincethe constitution provides that a withdrawal card may bemade retroactively effective up to 90 days It is thereforeclear from the evidence that Respondent Union arbitrar-ily denied Kessler and Lauer a withdrawal card in aneffort to frustrate the legitimacy of their withdrawalstatus, as a technical matter, with a view towards impos-ing union disciplinary sanctions against them for crossingthe picket line at the facility of Respondent Employer 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch conduct by Respondent Union had a coercive andrestraining effect on the protected rights of Kessler andLauer to withdraw from the Union, in violation of Sec-tion 8(b)(1)(A) of the Act Textile Workers Local 1029,supraTHE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theybe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the ActHaving found that Respondent Employer failed andrefused to bargain with Respondent Union by bypassingRespondent Union, the duly designated representative ofits employees, and dealt directly with unit employees, inviolation of Section 8(a)(1) and (5) of the Act, I shallrecommend that Respondent Employer cease from deal-ing directly with unit employees and that it rescind anyowner-operator or lease-operator agreements enteredinto with employees prior to, and through June 30, 1983Having found that Respondent Union coerced and re-strained employees Kessler and Lauer, by denying thema withdrawal card and bringing union charges againstthem because they crossed a union picket line without awithdrawal card, in violation of Section 8(b)(1)(A) of theAct, I shall recommend that it cease and desist there-from, and that it issue a withdrawal card to employeesKessler and Lauer, and rescind the union chargesbrought against them by Respondent Union, that Re-spondent Union vacate any fines that may have been as-sessed against them, refund to them any money paid toRespondent Union as a result of the unlawful impositionof such fines, and reimburse them for any expenses in-curred by them as a result of Respondent Union's at-tempt to impose and collect such fines, with interestcomputed on all moneys due as provided in Florida SteelCorp, 231 NLRB 651 (1977)CONCLUSIONS OF LAW1 Mid-West Sanitary Service, Inc is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act2 By bypassing Respondent Union and dealing direct-ly with employees with respect to becoming owner-oper-ators or lease-operators under contract with RespondentEmployer, Respondent Employer has failed and refusedto bargain collectively in good faith with RespondentUnion, in violation of Section 8(a)(1) and (5) of the Act3 Respondent Union Chauffeurs, Teamsters, Warehou-semen & Helpers Local Union 525, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act4 By refusing to issue a withdrawal card to membersGerald Kessler and William Lauer, and subsequentlybringing union charges against them because theycrossed the picket line at Respondent Employer's facilitywithout a union card or other evidence of discontinuedmembership in the Union, Respondent Union coercedand restrained members Kessler and Lauer in the exer-cise of their protected rights, in violation of Section8(b)(1)(A) of the Act5 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Chauffeurs, Teamsters, Warehouse-men & Helpers Local Union 525, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, its officers, agents,and representatives, shall1 Cease and desist from(a)Refusing to issue a withdrawal card to GeraldKessler and William Lauer because they crossed thepicket line at the Employer's facility without a with-drawal card or other evidence of discontinued member-ship in the Union, in violation of Section 8(b)(1)(A) ofthe Act(b)Bringing union disciplinary charges against Kesslerand Lauer, or any other members, because they crossedthe picket line at the Employer's facility without havinga withdrawal card which it refused to issue to them(c)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2 Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Notify members Gerald Kessler and William Lauerthat their request for a withdrawal card is granted, andissue to them a withdrawal card as requestd on June 30,1983(b)Rescind the notice informing Gerald Kessler andWilliam Lauer of charges brought against them by theUnion, as well as any fines levied against them becausethey crossed the picket line at the Employer's facility,refund to each of them any money paid to the Union asa result of such fine, reimburse each of them for any ex-pense incurred as a result of attempts to collect suchfines, plus interest, and expunge from their records anyreference to such fines(c)Post at its business office and meeting halls copiesof the attached notice marked "Appendix " Copies ofthe notice, on forms provided by the Regional Directorfor Region 14, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board ' MID-WEST SANITARY SERVICE635Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violation of the Act not foundherein[Recommended Order as to Respondent Mid-WestSanitary Service, Inc omitted from publication ]